NEITHER THIS DEBENTURE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS DEBENTURE NOR
ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THIS DEBENTURE OR SHARES OF STOCK ISSUABLE
UPON CONVERSION OF THIS DEBENTURE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE ACT.


COMPLIANCE SYSTEMS CORPORATION
SECURED CONVERTIBLE DEBENTURE




$100,000.00
September 21, 2009





FOR VALUE RECEIVED, the undersigned Compliance Systems Corporation, a Nevada
corporation (referred to herein as “Borrower” or the “Company”), promises to pay
to the order of Agile Opportunity Fund, LLC, its successors or assigns (the
“Lender”), the principal sum of One Hundred Thousand Dollars ($100,000.00) or
such lesser principal amount as is then outstanding on March 21, 2010 (the
“Maturity Date”), and interest thereon at a rate equal to fifteen percent (15%)
per annum (the “Interest Rate”).  Interest shall be payable on the last day of
each calendar month prior to the Maturity Date with the first interest payment
to be made on October 31, 2009.  Borrower shall pay the principal balance then
outstanding under this Secured Convertible Debenture (this “Debenture”) plus
accrued but unpaid interest in full on the Maturity Date along with payment of
any other amounts due hereunder or under the other Loan Documents (as defined
below).  The Borrower acknowledges that in addition to the interest due
hereunder, Lender shall be entitled to an additional payment, on the Maturity
Date or whenever the principal of this Debenture is paid (including in
connection with any earlier redemption), such that Lender’s annualized rate of
return on such principal payment shall be equal to thirty (30%)
percent.  Notwithstanding any other provision hereof, interest paid or becoming
due hereunder and any other payments hereunder which may constitute interest
shall in no event exceed the maximum rate permitted by applicable law.


Interest and any other amounts due hereunder are payable in lawful money of the
United States of America to the Lender at the address set forth in that certain
Omnibus Amendment and Securities Purchase Agreement executed by the Borrower and
the Lender dated as of the date hereof (the “Omnibus Amendment”) and pursuant to
which this Debenture is issued.  The terms and conditions of the Omnibus
Amendment and all other documents and instruments delivered in connection
therewith (collectively, the “Loan Documents”) are incorporated by reference
herein and made a part hereof.  All capitalized terms not otherwise defined
herein shall have the respective meanings as set forth in the Omnibus Amendment.


 
1

--------------------------------------------------------------------------------

 


                      Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Debenture is paid in full, Lender shall have the right, in its sole
discretion, to convert the principal balance of this Debenture then outstanding
plus accrued but unpaid interest, in whole or in part, into shares (each, a
“Conversion Share”) of Common Stock at a conversion price equal to $0.05 per
Conversion Share, subject to adjustment as provided in Section 2 herein (the
“Conversion Price”).


(b)           Lender may convert this Debenture at the then applicable
Conversion Price by the surrender of this Debenture (properly endorsed) to the
Company at the principal office of the Borrower, together with the form of
Notice of Conversion attached hereto as Annex A (a “Notice of Conversion”) duly
completed, dated and executed, specifying therein the principal amount of
Debenture and/or outstanding interest to be converted.  The “Conversion Date”
shall be the date that such Notice of Conversion and this Debenture is duly
provided to Borrower hereunder (or, at Lender's option, the next interest
payment date with respect to Lender's conversion of any scheduled interest
payment).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion and this Debenture in accordance with Section
1(b) with respect to a conversion of any portion of this Debenture, the Lender
(and any person(s) receiving Conversion Shares in lieu of the Lender) shall be
deemed to have become the holder of record for all purposes of the Conversion
Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Debenture, the Company, at the
Company’s expense (including the payment by Company of any applicable issuance
and similar taxes), will cause to be issued in the name of and delivered to the
Lender (and/or such other person(s) identified in the Notice of Conversion with
respect to such conversion), certificates evidencing the number of duly
authorized, validly issued, fully paid and non-assessable Conversion Shares to
which the Lender (and/or such other person(s) identified in such Notice of
Conversion, shall be entitled to receive upon the conversion), as adjusted to
reflect the effects, if any, of the anti-dilution provisions of Section 2, such
certificates to be in such reasonable denominations as Lender may request when
delivering the Notice of Conversion.


(e)           If less than the entire principal and accrued interest under this
Debenture is being converted, the Company shall execute and deliver to the
Lender a new Debenture (dated as of the date hereof) evidencing the principal
balance of this Debenture that has not been so converted.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.  Conversion Price Adjustment.


(a)  If and whenever the Company issues or sells any Additional Stock (as
defined below) for consideration per share less than the Conversion Price in
effect immediately prior to such issuance or sale, then immediately upon such
issuance or sale the Conversion Price shall be reduced to a new Conversion Price
determined by dividing (i) amount equal to the sum of (a) the number of shares
of Common Stock (on a fully-diluted basis) outstanding immediately prior to such
issuance or sale, multiplied by the then existing Conversion Price, plus (b) the
consideration, if any, received by the Company in connection with such issuance
or sale, by (ii) the total number of shares of Common Stock (on a fully-diluted
basis) outstanding immediately after such issuance or sale, rounded to the
nearest one ten-thousandth ($0.0001) of a dollar.  As used herein, “Additional
Stock” means any securities issued (or deemed to have been issued pursuant to
Section 2(b)) by the Company after the original issue date hereof other than:
(i) pursuant to the exercise of any rights, warrants or options directly or
indirectly to subscribe for, purchase or otherwise acquire Common Stock
(“Options”), which Options are outstanding as of the original issue date hereof
including the Company’s outstanding convertible preferred stock and convertible
promissory notes; (ii) the first 15 million of Common Stock issued pursuant to
an equity incentive plan for employees, officers, directors and independent
contractors of the Company adopted by the Board of Directors of the Company;
provided such Common Stock is sold at or above the market price for the Common
Stock as of the date of grant of the Option to purchase such Common Stock or
date of issuance of such Common Stock, if no Option is being exercised in
connection with such sale; (iii) shares of Common Stock issuable upon conversion
of any Debentures issued under the Omnibus Amendment or the Original Securities
Purchase Agreement; and (iv) as a stock dividend or upon any subdivision of
shares of Common Stock, provided that the securities issued pursuant to such
stock dividend or subdivision are limited to additional shares of Common Stock.
 
(b) For purposes of determining the adjusted Conversion Price under Section 2(a)
above, the following shall be applicable:


(i)           Issuance of Rights or Options. If the Company in any manner grants
or sells any Options and the price per share for which Additional Stock is
issuable upon the exercise of such Options, or upon conversion or exchange of
any convertible securities issuable upon exercise of such Options, is less than
the Conversion Price in effect immediately prior to such grant or sale, then the
total maximum number of shares of Additional Stock issuable upon the exercise of
such Options or upon conversion or exchange of the total maximum amount of such
Convertible Securities issuable upon the exercise of such Options shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Options for such price per share. For
purposes of this paragraph, the “price per share for which Additional Stock is
issuable” shall be determined by dividing (A) the total amount, if any, received
or receivable by the Company as consideration for the granting or sale of such
Options, plus the minimum aggregate amount of additional consideration payable
to the Company upon exercise of all such Options, plus in the case of such
Options which relate to Convertible Securities, the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the issuance or
sale of such Convertible Securities and the conversion or exchange thereof, by
(B) the total maximum number of shares of Additional Stock issuable upon the
exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options. No further
adjustment of the Conversion Price shall be made when Convertible Securities are
actually issued upon the exercise of such Options or when Additional Stock is
actually issued upon the exercise of such Options or the conversion or exchange
of such Convertible Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)  Issuance of Convertible Securities. If the Company in any manner issues or
sells any convertible securities and the price per share for which Additional
Stock is issuable upon conversion or exchange thereof is less than the
Conversion Price in effect immediately prior to such issuance or sale, then the
maximum number of shares of Additional Stock issuable upon conversion or
exchange of such convertible securities shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the issuance or sale of
such convertible securities for such price per share.  For the purposes of this
subparagraph, the “price per share for which Additional Stock is issuable” shall
be determined by dividing (A) the total amount received or receivable by the
Company as consideration for the issue or sale of such convertible securities,
plus the minimum aggregate amount of additional consideration, if any, payable
to the Company upon the conversion or exchange thereof, by (B) the total maximum
number of shares of Additional Stock issuable upon the conversion or exchange of
all such convertible securities.  No further adjustment of the Conversion Price
shall be made when Additional Stock is actually issued upon the conversion or
exchange of such convertible securities, and if any such issue or sale of such
convertible securities is made upon exercise of any Options for which
adjustments of the Conversion Price had been or are to be made pursuant to other
provisions of this Section 2, no further adjustment of the Conversion Price
shall be made by reason of such issue or sale.


(iii)  Change in Option Price, Conversion Rate or Shares Issuable. If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the conversion or exchange of any convertible securities, the
rate at which any convertible securities are convertible into or exchangeable
for Additional Stock, and/or the quantity of Additional Stock issuable upon the
conversion, exercise or exchange of any such Option or convertible security,
changes at any time, then the Conversion Price in effect at the time of such
change shall be immediately adjusted to the Conversion Price which would have
been in effect at such time had such Options or convertible securities still
outstanding provided for such changed purchase price, additional consideration,
conversion rate or quantity, as the case may be, at the time initially granted,
issued or sold; provided that no such change shall at any time cause the
Conversion Price hereunder to be increased.  If the terms of any Option or
convertible security which was outstanding as of the original issue date hereof
are changed in the manner described in the immediately preceding sentence, then
such Option or convertible Security and the Additional Stock deemed issuable
upon exercise, conversion or exchange thereof shall be deemed to have been
issued as of the date of such change.


(iv)  Calculation of Consideration Received. If any Additional Stock is issued
or sold or deemed to have been issued or sold for cash, the consideration will
be deemed to be the amount of cash paid therefor.  In the case of the issuance
of Additional Stock for a consideration in whole or in part other than cash, the
consideration other than cash will be deemed to be the fair value thereof as
determined in good faith by the Board of Directors of the Company irrespective
of any accounting treatment.
 
(v)  Record Date. If the Company takes a record of the holders of any securities
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Additional Stock, Options or in convertible securities
or (B) to subscribe for or purchase Additional Stock, Options or convertible
securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Additional Stock deemed to have been issued or sold upon
the declaration of such dividend or upon the making of such other distribution
or the date of the granting of such right of subscription or purchase, as the
case may be.
 
 
4

--------------------------------------------------------------------------------

 

 
(c) If the Borrower, at any time while this Debenture is outstanding, (i) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock, (ii) subdivide outstanding shares of Common Stock
into a larger number of shares, (iii) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Borrower, then the Conversion Price shall be multiplied by
a fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding after such event. Any adjustment made
pursuant to this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.


(d) In case of any consolidation or merger of the Borrower with or into another
corporation or the conveyance of all or substantially all of the assets of the
Borrower to another corporation, this Debenture shall thereafter be convertible
(to the extent such conversion is permitted hereunder) into the number of shares
of stock or other securities or property to which a holder of the number of
shares of Common Stock of the Borrower deliverable upon conversion of this
Debenture would have been entitled upon such consolidation, merger or
conveyance; and, in any such case, appropriate adjustment shall be made in the
application of the provisions herein set forth with respect to the rights and
interest thereafter of the holders of this Debenture, to the end that the
provisions set forth herein shall be thereafter applicable, as nearly as
reasonably may be, in relation to any shares of stock or other property
thereafter deliverable upon the conversion of the Debenture.


Section 3.  Redemption.  (a)  The Borrower at its option shall have the right,
upon 15  business days’ advance written notice, to redeem a portion or all
amounts outstanding under this Debenture prior to the Maturity Date.


(b)           Notwithstanding the foregoing in the event that the Borrower has
elected to repay any outstanding principal amount and accrued interest under
this Debenture the Lender shall still be entitled to effectuate conversions as
contemplated hereunder through the date of redemption.


Section 4.  Transferability.  Neither this Debenture nor any shares of stock
issuable upon conversion of this Debenture have been registered under the
Securities Act of 1933, as amended (the “Act”), or under the securities laws of
any state. Neither this Debenture nor any shares of stock issuable upon
conversion of this Debenture may be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to this Debenture or shares issuable upon conversion of this Debenture under
such Act unless such registration is not required pursuant to a valid exemption
therefrom under the Act.  Provided the foregoing requirements are satisfied,
this Debenture and any of the rights granted hereunder are freely transferable
by the Lender in its sole discretion.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 5.  Reservation of Stock.  The Borrower covenants that it will at all
times reserve and keep available out of its authorized and unissued shares of
Common Stock solely for the purpose of issuance upon conversion of this
Debenture as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Lender, not less than such
number of shares of the Common Stock as shall be issuable upon the conversion of
the outstanding principal of this Debenture and accrued and unpaid interest
thereon.  If at any time, the Company does not have available an amount of
authorized but unissued Common Stock or Common Stock held in treasury necessary
to satisfy any conversion of all amounts outstanding under this Debenture, the
Company shall call and hold a special meeting of its stockholders within 30 days
of the occurrence of any shortfall in authorized shares for the purpose of
approving an increase in the number of shares of authorized Common Stock to an
amount sufficient to enable conversion all amounts outstanding under this
Debenture, subject in all respects to compliance with the requirements of
Section 14 of the Securities Exchange Act of 1934 to which the Borrower is
subject.  The Board of Directors of the Company shall recommend that
stockholders vote in favor of increasing the number of authorized shares of
Common Stock at any such meeting.  Each Member of the Board of Directors of the
Company shall also vote all of such Director’s voting securities of the Company
in favor of such increase in authorized shares.  The Borrower covenants that all
shares of Common Stock that may be issuable upon conversion of this Debenture
shall, upon issue, be duly and validly authorized, issued and fully paid and
nonassessable.  No consent of any other party and no consent, license, approval
or authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Borrower, or the validity or enforceability of
this Debenture other than such as have been met or obtained. The execution,
delivery and performance of this Debenture and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
incorporation or by-laws of the Borrower or any mortgage, indenture, contract or
other agreement to which the Borrower is a party or by which the Borrower or any
property or assets of the Borrower may be bound.


Section 6.  No Fractional Shares.  Upon a conversion hereunder the Borrower
shall not be required to issue stock certificates representing fractions of
shares of Common Stock, and in lieu of any fractional shares which would
otherwise be issuable, the Borrower shall issue the next highest whole number of
shares of Common Stock, as the case may be.


Section 7.  Event of Default.  (a) In the event that any one of the following
events shall occur (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Debenture, as and when the same shall become
due and payable (whether on a Conversion Date or the Maturity Date or by
acceleration or otherwise);
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower or any subsidiary of Borrower as listed on Schedule
2.7 of the Original Securities Purchase Agreement (each, a “Subsidiary”) shall
fail to observe or perform any other material covenant, agreement or warranty
contained in, or otherwise commit any breach or default of any provision of this
Debenture or any Loan Document to which it is a party;


(iii)           The Borrower or any Subsidiary, shall commence, or there shall
be commenced against the Borrower or any Subsidiary any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or Subsidiary or there is commenced
against the Borrower or Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Borrower or
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower or
Subsidiary makes a general assignment for the benefit of creditors; or the
Borrower or Subsidiary shall fail to pay or shall state that it is unable to pay
or shall be liable to pay, its debts as they become due or by any act or failure
to act expressly indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Borrower or
Subsidiary for the purpose of effecting any of the foregoing; or


(iv)           The Borrower or any Subsidiary shall default (subject to all
applicable cure periods) in any of its secured obligations under any other
debenture or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any leasing or factoring arrangement of the
Borrower, whether such indebtedness now exists or shall hereafter be created and
such default shall result in such indebtedness becoming or being declared due
and payable prior to the date on which it would otherwise become due and
payable,


then, in any such event, a default by Borrower shall be deemed to occur under
this Debenture, which, unless such default is cured (in the case of clause (i)
or (ii) of this paragraph (a) only) by Borrower within five business days from
delivery of notice (an “Event of Default Notice”) to Borrower of such default,
shall be deemed, for the purposes of this Debenture, to be an “Event of
Default.”


(b)           Following an Event of Default, the Interest Rate shall increase to
twenty percent (20%) per annum (but not exceeding the maximum rate permitted by
law) immediately following such Event of Default. During the time that any
portion of this Debenture is outstanding, if (i) any Event of Default has
occurred and has not been cured by the Borrower or (ii) an event described in
Section 2(d) occurs, the full principal amount of this Debenture, together with
interest and other amounts owing in respect thereof, to the date of acceleration
shall become at the Lender's election, immediately due and payable.  The Lender
need not provide and the Borrower hereby waives any presentment, demand, protest
or other notice of any kind, and the Lender may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 8.  Registration Rights.  The Lender is entitled to certain registration
rights with respect to the Common Stock issuable upon conversion of this
Debenture as set forth in the Omnibus Amendment.


Section 9.  Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in accordance with the notice provisions of the
Original Securities Purchase Agreement.  Notwithstanding anything to the
contrary contained in the immediately preceding sentence, an Event of Default
Notice may be given by Lender to Borrower via email addressed to:
barry@callcompliance.com and shall be deemed given, if prior to 4:00 p.m. New
York City time on a business day or at any time on a nonbusiness day, on the
immediately following business day.


Section 10.  Governing Law.  This Debenture and the provisions hereof are to be
construed according to and are governed by the laws of the State of New York,
without regard to principles of conflicts of laws thereof.  Borrower agrees that
the New York State Supreme Court located in the County of Nassau, State of New
York shall have exclusive jurisdiction in connection with any dispute concerning
or arising out of this Debenture, the Loan Documents, or otherwise relating to
the parties relationship.  In any action, lawsuit or proceeding brought to
enforce or interpret the provisions of this Debenture, the Loan Documents and/or
arising out of or relating to any dispute between the parties, the Lender shall
be entitled to recover all of his or its costs and expenses relating to such
issue (including without limitation, reasonable attorney’s fees and
disbursements) in addition to any other relief to which the Lender may be
entitled.


Section 11.  Successors and Assigns.  Subject to applicable securities laws,
this Debenture and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors of the Company and the
successors and assigns of Lender.
 
Section 12.  Amendment.  This Debenture may be modified or amended or the
provisions hereof waived only with the written consent of the Lender and the
Company.
 
Section 13.  Severability.  Wherever possible, each provision of this Debenture
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Debenture shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Debenture.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Debenture to be duly executed
by a duly authorized officer as of the date first above indicated.
 
 

  COMPLIANCE SYSTEMS CORPORATION          
 
By:
/s/ Dean Garfinkel     Name: Dean Garfinkel    
Title:
President          


 
 
9

--------------------------------------------------------------------------------

 


ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Debenture


           The undersigned Lender hereby elects to convert $__________ principal
and $_____ interest currently outstanding and owed under the Secured Convertible
Debenture issued to Agile Opportunity Fund, LLC at a Conversion Price of $___
(the “Debenture”) and to purchase ___________ shares of Common Stock of
Compliance Systems Corporation issuable upon conversion of such Debenture, and
requests that certificates for such securities shall be issued in the name of:




___________________________________________________________
(please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)


and be delivered as follows:




___________________________________________________________
please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)




Lender Name:_______________________________________________


By:________________________________________________________
      Name:
      Title:


Conversion Date:___________________________________________


 
10

--------------------------------------------------------------------------------

 